Title: To Thomas Jefferson from Gouverneur Morris, 25 June 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Sainport 25 June 1793

This will I expect accompany my last No. 32 of the twelfth Instant no Opportunity having offered since it was written. I do myself the Honor to enclose herein the Copy of what I wrote on the nineteenth Instant to  Monsieur Le Brun respecting an atrocious Violation of our Flag and respecting a very extraordinary Step taken by the Convention in the repeal on Motion of a Member, of the Decree by which our Ships were exempted from the Seizure to which those of others were expos’d. I was inform’d that the Object of the Decree I complain of was to effect the Confiscation of a large Cargo belonging to Citizens of the State of South Carolina, and which has been sometime since acquitted at Havre, but an Appeal made from the Decision of the Court, tho’ grounded on the clearest Principles. The Captors then declar’d that they would obtain a Decree for the Confiscation by Means of their Friends in the Convention, and Sometime afterwards that of the ninth of May appear’d, in which a retrospective Clause cover’d precisely the Object they had in View. Such a Coincidence of Circumstances was somewhat remarkable however I made no Allusion to it in my first Application which (as you will have seen) produc’d the desir’d Effect, being the Decree of the twenty third of May. The interested Parties as soon as this Decree was pass’d went to work (as I was afterwards inform’d) and by Force of Money (as my Informant says) procur’d the Decree of the twenty eighth. Certain it is that the former was not sent on to be enregister’d untill after the latter had pass’d, and then both were immediately forwarded together. It did not become me to give Ear to calumnious Suggestions, nor yet could I be totally deaf to a Matter of such general Importance to the United States. You will perceive in the Close of my Letter to Mr. Lebrun some general Observation which may render the corrupted Members (if such there be) a little more cautious. I shall also enclose herewith a Copy of Mr. Lebrun’s Answer of the twenty first Instant to mine of the nineteenth. I had directed Mr. Coffyn the Agent at Dunkerque to cause a Prosecution to be commenced against the Murderer of our Fellow Citizen.
In a Letter written long since I mention’d to you Sir that I was in Quest of Monsieur Merlino. I have since found him and convers’d with him. He is immensely rich but seems to have been the Father of his own Fortune, amass’d (as Fortunes frequently are) without rendering the Possessor respectable. If I can judge from his Countenance, the Enquiry was set on Foot in the Hope of negative Answers, and the Affirmative is of Course not pleasing. Certain it is that he shew’d no Inclination to spare to the Necessities of his Nephews a Part of his own Abundance, but this is the less reprehensible in that he treats himself no better than his needy Relatives.
Your Favor of the twentieth of April reach’d me two Days ago and now I have those of the eighth of that Month and twelfth and fifteenth of March. To the Contents of the last mention’d Letter I shall pay all due Attention whenever Opportunities can be found or made for the  Purpose. I am happy to find by what you say in the Begining of yours of the twelfth of March, that your Sentiments accord so entirely with those which I had the Honor to express in mine of the twenty second of August, and that the Conduct which I had thought it proper to pursue is thereby justified. My Correspondence with Mr. Short will have shewn you Sir that I have been very far from questioning the Principles which you state; And I perfectly agree that there is little Difficulty or Embarrassment in the application of clear Principles, when the Facts are clear. But while Events are doubtful the Feebleness of human Foresight may I hope be pardon’d for Hesitating where Things of vast Moment depend on Steps to be immediately taken. A Man of no little Eminence in the late Revolutions and who has since left France urg’d me much to go away, shortly after the tenth of August. As I had not (and have not) any Reason to question, either on my own Account or on that of my Country, the Sincerity of his advice I could only examine the Ground of his Judgment, which has always been esteemed a good one. We differed in Opinion but this Sentiment he express’d strongly. “In your Case, said he, I would go to England or Holland and from thence state the existing Facts, and ask my Court to decide at once on my Conduct, without waiting for future Events.” As it was clear from hence that his Reflections turn’d principally on my personal Situation, I told him that my Conduct would be influenced by Considerations totally different, and therefore conceiving it most conducive to the Interests of the United States I should stay.
In the present Moment you will observe, Sir, by the public Papers, that a Majority of the Departments declare themselves against the Authority of the present Convention, after the Arrestment of their Fellow Members, just as in the Month of June last a similar Majority declar’d their Execration of the Attempts on Louis the sixteenth; but who will venture to tell us what August is to produce? No small Part of France is in open War with the Rest, and wherever the Insurgents arrive it appears that the whole Country is friendly to them; so that if one were to Judge by what passes in that quarter, France would be nearly unanimous in the ReEstablishment of Royalty should they come on in Force to Paris. Then the establish’d Principle of Administration would undoubtedly be, that all which has been done within the last Year was an abominable Usurpation &ca. &ca.; And without questioning our Principles of Government, they might dissent from the Application of them by a subtle Distinction between the Voice of a Nation and what would then be call’d the Voice of a Faction. Under Circumstances of this Sort I am particularly happy to have receiv’d your Orders, which I shall implicitly obey. Accept I pray you my sincere Thanks for having given them so opportunely.

I will apply to the Minister for the orders you wish respecting Payments to our Citizens, and make no Doubt that they will be transmitted. And indeed I should suppose that if, without such orders, the Payments were made by the Treasury of the United States, the Government of this Country (let whatever Government may be established) would allow the Justice of a Deduction to the Amount from what we owe. It is possible that we may hereafter have occasion to insist on that Principle, among other Reasons, because of the Plundering of our Ships, of which Complaints are daily made to me, and which the present Government of this Country is too feeble to prevent. Doubtless there are many Things of the Sort which do not come to my Knowlege, for in some Cases the Masters and Crews being taken out of the American Ships and put on Board of the Privateers, are carried very far from where their Vessels arrive, and put on Shore where Chance directs or Circumstances permit, and as many of the Privateers are taken by British Cruizers, some of Our Citizens may find their way to England, and some to the British Colonies and foreign Possessions.
I am very happy to find that it has been in the Will and in the Power of the United States to make Advances for the Colony of St. Domingo, and also to send Supplies of Bread to this Country. On the twenty seventh of September, I mention’d to you the Plan of Speculation on Drafts to have been made on the United States could my Concurrence have been procur’d. Events have shewn that this Speculation would have been a good one to the Parties who would have gain’d (and the french Nation of Course have lost) about fifty thousand Pounds Sterling in less than Eighty thousand. I was inform’d at that Time that the disappointed Parties would attempt to have me recall’d, and some more tractable Character sent, who would have the Good Sense to take Care of his own Interest. Well Sir nine Months have elapsed, and now if I were capable of such Things I think it would be no difficult Matter to have some of them hang’d: indeed it is highly probable that they will experience a Fate of that Sort. It is a Year ago, that a Person who mix’d in Tumults to see what was doing told me of a Sans Culotte who belowing against poor Monsieur de la fayette, when Petion appeard chang’d at once his Note to Vive Petion, and then turning round to one of his scurvy Companions “Vois tu! C’est notre Ami n’est ce pas? Eh bien il passera comme les autres.” And lo! the Prophecy is fulfill’d: and I this Instant learn that Petion, confin’d to his Room, as a Traitor or Conspirator, has fled on the twenty fourth of June 1793 from those whom he sent on the twentieth of June 1792 to assault the King in the Tuileries. In short you will find in the List of those who were ordered by their Brethren to be arrested, the Names of those who have proclaim’d themselves  to be the prime Movers of the Revolution of the tenth of August, and Fathers of the Republic.
I am hurt and vexed at the Delay of my Letters. By what you say of the advices you had receiv’d on the eighth of April mine down to the thirteenth of February ought to have reach’d you by that Time, and indeed notwithstanding the Length of Winter Passages there was Room enough for their Arrival. But the Mischeif arises from the Ports where Vessels are put up as to Sail on one Day named, and some four or five Weeks after we learn that they are still detain’d. I have not yet receivd the Plans of the fœderal Town which you was so kind as to send, which I am sorry for because if there is any Part markd out for Sale in Europe I think in the present critical Moment Purchasers would be found. By the Bye I think a Plan might be formd for Purchasing Land and Building Houses there by Way of Actions, but I shall not dwell thereon at present and will write more fully about it when I receive the Plans and Letter accompanying them.
By the first very good Conveyance which may offer I will send out the Dies you order, at present I have none such, and only Time to write by the Person who takes this with him and who is to sail from Havre for New York. I would rather give them in Charge to some one who is himself going over, for great Neglects happen in the Ports as I know by frequent Experience.
Mr. Pinkney has doubtless inform’d you long since that Mr. Droz declin’d going out to America. There was some Misunderstanding on the Subject between him and Mr. Short, which he entered into a long History of and desir’d me to communicate it to you for whom he exprest the utmost Deference and Respect. As I found it impossible to get him into the Service of the United States which was the main Object, I thought it unnecessary to trouble you with a long Chapter of little Sorenesses, which were I could clearly see the Effect of prudential Caution in Mr. Short on the irritable Delicacy of the Artist. I am sorry however for the Thing, because the Conversation I had with him and the Enquiries I made lead me to beleive that he would have been a very faithful able and useful officer.
The Assurances you give in your Letter of the twentieth of April that our fellow Citizens are dispos’d to preserve an exact Neutrality gives me sincere Pleasure, as you will find from what I took the Liberty to say on that Subject in former Letters. I fear that the frequent Violations of our Neutrality by the Privateers fitted out in the french Ports may provoke a Change of Sentiment. I labor incessantly to keep Things quiet in that Regard, and I think it likely that some of my Countrymen may think me too much attach’d to France, because I do not enter into the Violence of  their Resentments for which there is (as you will see) more Ground than I chuse to acknowlege to them. How long the War may last I know not, but this I know that it is very much our Interest not to be drawn into it. The new Constitution, upon which at present I shall make no Remarks but send you a Copy, may if adopted with Enthusiasm be the Means of lengthening out the Struggle, in which Case France (or rather the ruling Party in France) might triumph over all opposition. Otherwise it would seem (humanly speaking) that if there be a perfect Accord between the different Powers without, and the Royalists within, this Campaign must put an End to the whole Affair. Yet who can answer for the Contingencies of War and the Fluctuations of opinion? With perfect Esteem & Respect I am Sir your obedient Servant

Gouv Morris

